         Case 2:20-mj-00012-KLD Document 6 Filed 01/04/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 UNITED STATES OF AMERICA,                           MJ-20-12-BU-KLD

              Plaintiff,                                   ORDER

        vs.

 CRISTYAN JOSE GONZALEZ-
 CARRILLO,

              Defendant.



     The United States has filed a motion requesting to unseal the complaint and

record in this case. (Doc. 5.) Good cause appearing, IT IS HEREBY ORDERED

that this case and all pleadings in it, including the Complaint, Arrest Warrant, and

Affidavit in Support of Criminal Complaint and Arrest Warrant filed herein, is

UNSEALED.

      DATED this 4th day of January, 2021.



                                       _______________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge




                                          1
